

115 HJ 20 IH: Proposing an amendment to the Constitution of the United States to limit the number of consecutive terms that a Member of Congress may serve.
U.S. House of Representatives
2017-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 20IN THE HOUSE OF REPRESENTATIVESJanuary 5, 2017Mr. Duffy submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to limit the number of consecutive
			 terms that a Member of Congress may serve.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.No person who has been a Senator for two full consecutive terms shall again be a Senator until the date that is one year after the end of such second full consecutive term.
 2.No person who has been a Representative for six full consecutive terms shall again be a Representative until the date that is one year after the end of the sixth full consecutive term.
 3.For the purposes of this article, any term that began before the date of the ratification of this article shall not be included in determining the number of full consecutive terms that a person has been a Senator or Representative..
		